The Supreme Court has found that we erred in our conclusion that the lower court erred in refusing the appellant's request for the affirmative charge with hypothesis.
This was one of two grounds on which we based our conclusion that this cause should be reversed. The other was that the lower court erred in refusing appellant's motion for a new trial because the verdict was contrary to the law and the evidence in that the great weight and preponderance of the evidence shows that the insured was not in sound health on the date of the issuance of the policy sued on. We find no reason for departing from this conclusion.
Reversed and remanded.